United States District Court
                       Casefor3:21-cr-00050-RGJ
                               the Western District of Kentucky              https://casemgt.kywd.circ6.dcn/CaseAssign.asp?Action=CRCA
                                                         Document 2 Filed 05/18/21     Page 1 of 1 PageID #: 4




                                            Case number 3:21CR-50-RGJ

                                            Assigned : Judge Rebecca Grady Jennings
                                            Judge Code : A961



                                                                                     Assigned on 5/18/2021 2:50:23 PM
                                                                                                  Transaction ID: 56037




1 of 1                                                                                                              5/18/2021, 2:50 PM
